j




OFFICE   OF THE AITORNEY    GENERAL   OF TEXAS
                   AUSTIN
         Yuy quratioas arag




         I? t!la paymmt of the d.lkkqueAt 4edua-
         t&zam la compulsory, till  t!m individual
         t6abhsr  or the reportta~ OiifOi!d br held
         rasplo~blr9
         .*Is .iaafigfrotmces the Lo.3cbrr tar baca traar-
    ?erreU from cm3 Ulatrlot to inothrr rr?Uthe loca-
    tlan of ths oritltel    rap3rtir.g eftlcIr1 la witnowt.*
          Se&ion 3 of the Tsacim ~ct~rirmm?tLot,       (Votaon*a
.inaOtat%dCivil Statutes, Art. 2922-l) ;rovid~c:,
i&s.B. B* a99 -                Pa?*   4.


             SOOttW            8 OQBt6ilu the tOlbWi4                     JWTiDiQW

             *ZSr      anaunt         8ontributed by anoh teaoher                         to   the
    Rotitccnreat       Syrtsa        rhall bo fito (5) 90 oenttl~of
    t&o regulsr         rnnual        ooapmr~biea          ~16     u&      rambor
    &kl8 UGUlit        UQt t0 l%006d           &O %UldrOd          Urd %i&htr       bd-
    lam      (#ml       pu      Maua*        & ftw r uehtlmo l               th e sta t0
    ahall      &TO     oontribrrtaff       00 the Rotiromat              Sy stem l
    SW l@TdUlt                t0 the      lm    Oi 811 UOWt8             WkiOh    h8t8
   thoa     hem aoatrlbutod               by kha aembort eZ thr Rotiro-
   rsnt      Syatam,      tbo     amount     eoD0ribut.d         by t&o bt8tO         ot
   m#          t0 th# R#tirOROAt             818tm       th8rO8ttW         B&n      Sot
    U6Oti        &W&l&      8D)      Q110 YU?     fit0     (5)   par    OOIltuS   at
   ti8FiOl         Oi 811 rmabrrr,             dhWiB&8PdfRg          081UiO8      iJt
   o a o tmt8la loou                  of TRro* Thouron                   $1x Bundra4
   Dollerr         ($3       600)
                      protlded   tha 6Ot8i amotmt don-
   tributad b,'thoh8tO     dudA lny 080 (1) yUr      rh8ll
   8t 1086t W#8f   t&O tot81 t#iQWt   a?ntribuIoQduring
   tho %oiaoyear bl 811 a-bars of t&o RotlrsaUtt       Syu-
   tra.
            1l     l   . 0’


            3.         Yho      ToaoQar    S*tfng        FanU+

            *(8)         Th.     hrohor      l38tfn6         lhtad rbalf      be a fWd
   bl rb1.k ah811 br 8OQoaulOtOd                             F@@8?       fiY*   ($1  PO?
   Wutlsa claotr~batloaa from tit.                           OOapLarcltioa of am-
   berr,         larluding8WY8Cit              intOrUt              OUniq8,              Qo&
   t?ibUtiOM     t6lil& D~IlWlt~     ah0            hOiU                %8OhOT           f&Vi4
   )“aad    ahallbo sado as feIla*rr
         "(b) Zseh rmplgar rhall emme 80 br doduoted
   trrsa8&o ral,aoy or mob rcabor  ill oroh 8nd lr o r y
       roll6f luoh om9loyw for aoah and wsfy
   c x l ~&6&, fit0 (5) 9ff OOJdttn bt hi@ 88tll8 P 10
   oeapoautfea,                 provid*d     Mmt       tar         mm of the doduo-
   tiis$w    aad0        fQ3 8 amber           8-11          lWt    UOOOd  080 Ebb


                                                                                 l   l    .



         '(0)    Yho dodurtlonr   grsvidod  for h*reia     lhrll
   ba udo     aetwlthstendingthat the alniero oem ilea-
   tioii paotldod for by 18W iOY UI# aMib@r       8h li?b.
   Poduoed 8hoqoby.       'sreryno&or    shall bo domod     to
en teeohln(l
           fa ooamon who01                         dlr0rla&a,         @ho ootmty
r~publt0ad.191 or es offiolo                      OOtm~Y#~porintoa4hiat
of oaoh oouaby of hhie State                      to horaby doe~gaabod to
     utom       Bhe dutlor of aaplcte~of rll oowaenaoboe
8 IetrioU ova? rhlah he hae JPriuthtiOA,  end he lo
barby ld h O~i5ed  OAd W OVUd   80 rbtO$.A tho Uro~nCe
00 Uedur$rd           hoa       pay ml PI    OS   arabareaad          have         8 wr-
reepandlng           emuat 4odurtrO fros my fund8 eveilrblo
for  paylo(l   breehre*       eelazl~e,  aad t;rsnsmi8 mm8  Co
Uo   XxoouUro       8wtrtsr)      et Ohe Meta Doud of Wur-
~400  08      otidad for la thie Aot. Any sollo~o at
umul+rrrl r J or othw              +daeetiaeal       taetltatlon         or egenor
lqq58tod         lA w&o10 0~ in             ePt br the Stew            e&ell         hare
8hhr u8eenO          ?elaiAOd     01   dr x tmted tron      bho fund8 rag;&%-
-4                  by Oh4 StOlO f@T the OU?MA$
       lp p ~Op r i0D8d
eelaton8aoo for euoh &uoatiaml dopa?faon60en4
lMli\tllWi~*

         "(0)     3'~       t%O &ua?poa4Of liaeblw              th.    aOllsO-
8loa     at ftrr        (5) pu      oaatm  eeluiu
                                             of tha   of thrr
wabue    of bho !totlrwrat      S~eboa be br udo ae
                elblr,  tEe State Baud of ‘i’rueb.ee
      roqo TO@
            T(I VA0 eoor~br~ or othw otilasr           or
OMh 86 layer-bead       or la OAO3    ,
                                      within   thitty  (30)
dye  lf E:
         •~ t&e bo&ning      ,ot aeeh    lahool yeer, W
uk eup 8lie8       o flll twohue la 180 w 10~ rho
are loabue    of the Ro~l?mmb qetea,           04 0 out tholr
Uruiu        by the no&b    end bt the yaez# aeke ea e?-
?ldatlS$0 the oo*reotnoee of Ifhlo l~tOWAt
ii18 t&e aso ulth 8he Zsooatl~o9osrotu
steto Dam4 of ?roekoe of the Teaohu ta
~;ae.I~         ~~tl5.U~aet~a? ~OhiOtiOAl fi’oeWale
                                 %ha rem, OUOB e4dlticme
W dtisotloo,       lhell likm “IIO br oor8ifiti fmdsr
Wth to cLhr s$eto Dwrd of hustroe                         of &ha Teeoha
~.wrMO5~ i4fetomr”
         Oeotlan 10 mode ee fellowe:
         “Aa     p*teO5  rho e-11                          B&O v             hl.0
Oktown         1 w rhea&                                         be    hlrifiod,
r st?8WJ’d  O?r ,Ob +dO   Oi                                       wet-            iA
ur a uup ~to a o r r a l   ud
                           wh                *ec u      le 0 P.OUlrO
                                                                   Lf
@ Qa ohr alhell b,r witty   of               l i.1
                                     nil rho11 be
DWiehti         l.             Y’ au8 of Toxae.
                       toridti for tador
                             the
~0Q.M ray OHM,;. or uror in the moordo result la
           w   masbbsr or brnaflolary raositlng iz5zathe Ratira-
           aent Sretsa BPOIIOOT lasr tben ho would hsva baur
           entltlad to rooalva had th4 rworde babb, aorreat,
           &ha State Bonrd of Tmntaos #hall eotmet eaah error.
           and 80 fu au praotloebla, shall OdjWb tha payaw
           la au& e A~AAW thst Dhs eotuulal     squiralant at
           bhe bemilt, to whleh luoh swibrr or b%nrfloirry lree
           oorraotly     entitlc4       shall     bo Qa14r~



          1, phsn 8 prtsoa beoomoe 8 mobn OS tho 8yOtw
u&u 1)~ oaaQltloar    ret out in the statute lnti8lind h&a t0
prior lutla o hle
                , right   $0 prior oerrlaa attaahre to hi0 ima-
bnrhlp  by vlrtae of end u&Urr tho oonditiom sat    otlt in ti0
rtatutr.




bard ot Pruo8aoe ie no& by tho etetutr IIpnrdrmlble   or ?eo%*
nlrod zwane of sithdrsrtng Zr?m owbsrabip and the obligab~oA
to l00aunt         to   the   ly*tsa     axIt~u68r

                 ).
               Ths awbr3o’ ,$ omtrlbutlons am net !Aclrlly
P-ittad        requir& 60 be di#duotoQand fO?werdsd to bbe
                 but
P WW   ltatr offflplnle nnd ahm thle im ~3t dsnr, but ntiak
-ASy 10     id to the indlvldual.   Bsaolm,   suoh tsnahw ?roelVee
*mPeJIaat ra5 QY nansy to rshiah ‘as is AOt (NlOitbd tmads? the
twgl  of the law, whirh Eerlst ba fwid into 510 ao~tract,    and
       loyor OF aooomtin~     oftha    who ,aeh%esn~h uwuthOtlOed
               brsnohes sn rxprsor              statutory        duty     LWoO*d    PPon hia

                 ta sww8f to your ~~uotitlcns it 18 3u? OplnlOQ thalt
tua-8           Mm would other#ls. ba OAtlbiad to aetebllab 45lr
-No*           oredlb are AQ:          doprit*b      of mob si@%            by r.atJw     or
“=wwxo~     iA askl&#$ aontributions                         or the ialluro         Or rrfuerl
* ta rp r o p iill
              loooimtlng  otflolale                         to   par?om      &hair dutloe.

                 KO or. fur&her          of ths OpinhA             $hrt    the   prpa-t      Of
*k%tioae             by awabue           lo no% optiorul            but    la    omwulsor~     aad
wp         P4wnt
            has born 1ll~g~l.l~ udo to 0 tslroher, ruoh teaoh@?-
md   b* primwil    liable  80 loeuaat to thr ~Itiromrnt  BYetsr
*  Ue Warye il. i s$~lly roorlvod  by idol end dl~artad fY5~ tba
)rru-          8Wing Fund.
%x8.   a.   8.   Sapp   -   ?a;e   8.



              The faota     snd olrouas    ;nnoes   rlll      no dmbt         vary    in
individual    oases.   In aom-3 a8390      ;hero =my,       in   aclditiol,        >e
?er.soml   113billt.y   oil the ?ert     3 8 the a0OOmiflg            0rriOm,
and if aaid    eoo~untina,     affioial    .a  under    the    lsw    required
to goat an affioial        bond,    3~09 1 .abillty     ;aay attnah         to


                                                         Pours    rsry    truly




                                                                                    APPROVED